Title: Memorandum, 27 April 1772
From: Washington, George
To: 



[27 April 1772]

On the 27th April 1772, Drew 2 Setts of Exchange on Robt Cary Esqr. & Co. in favr of Co⟨lo.⟩ Bassett. one for £200 Sterg the other for £133.6.8 to be sold by him & the Money pd to Mr James Hill to pay Phips Jackson for his Ld bot by Josh Valentine for J. P. Custis.
Also gave Colo. Bassett an Acct agt the Treasury for £36.9.3 and Cash to the amt of £63.10.9 to pay Bernd Moores Trustee’s £100—Mr Nicholas to deduct however out of the £36.9.3 the Money due Lord Bottetourts Estate.
Also desird Colo. Bassett to settle with Colo. Tabb & Mr Charlton for the Excha. of T. Colvills Bill’s.
Sent Colo. Fieldg Lewis the Protest against Armisteads Execrs to settle with Mr Jno. Armistead—and an Acct against Colo. L. Burwell for £55.17.0 desiring him out of these Sums & what Mr Hill shd be able to ⟨Collect⟩ to pay my ⟨mutilated⟩ of him & £15 due Geo. Carter’s Estate.
Sent Mr James Hill the following Sums to Collect & pay to Colo. Lewis.



Frans Foster
£35. 0.0


Exrs P. Claiborne
14.    


Mr Willm Dandridge
22. 0.5


Doctr Carter
10.16. 


Mr Ths Prosser
7. 5.9


Mr Auge Seaton
2. 3.0


Note—settle the above matters in my Book &ca.
